Citation Nr: 1223866	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, diagnosed as gross hematuria, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for cataracts, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for lymphadenopathy, to include as due to ionizing radiation exposure. 

4.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1959.

This matter is on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal was transferred to the RO in Atlanta, Georgia.

Veteran testified at a hearing before the undersigned Veteran's Law Judge in January 2011.  A transcript of the hearing is of record.
  
This case was most recently remanded by the Board in May 2011 for further development, and is now ready for disposition. 


FINDINGS OF FACT

1. The Veteran was an on-site participant in the atmospheric detonation of a nuclear device, and is a "radiation-exposed veteran" for VA purposes.

2. The Veteran's lymphadenopathy, hematuria (bladder disorder), and cataracts are not disorders that are presumed to be due to exposure to ionizing radiation, nor are they radiogenic diseases.

3.  Lymphadenopathy, hematuria (bladder disorder), or cataracts were not shown in service or for many years thereafter, and are not related to service.

4.  Bilateral hearing loss for VA purposes is not currently shown. 


CONCLUSIONS OF LAW

1. The Veteran's bladder disorder, diagnosed as gross hematuria, was not incurred in or aggravated by active duty, nor may it be presumed related to active duty, and is not the result of exposure to ionizing radiation. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2011).

2. The Veteran's cataracts were not incurred in or aggravated by active duty, nor may it be presumed related to active duty, and is not the result of exposure to ionizing radiation. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2011).

3. The Veteran's lymphadenopathy was not incurred in or aggravated by active duty, nor may it be presumed related to active duty, and is not the result of exposure to ionizing radiation. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 3.309, 3.311 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service, and is not currently shown. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the service connection issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2007.  Nothing more was required.  

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA outpatient treatment records, which have been placed both in the physical claims file as well as the Veteran's Virtual VA file.  The Veteran has also submitted his own private treatment records.  Neither the Veteran nor his representative any outstanding evidence that has not otherwise been obtained.  Further, although his service treatment records were unavailable, the Board is satisfied that the RO conducted a diligent search in order to locate them and, although unavailing, all reasonable efforts were made to acquire them, and that the Veteran has been advised of this negative development.

Next, in January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal. See Hearing Transcript (T.) at p. 2. Also, information was solicited regarding the onset of his bladder symptoms (T. at 4-6) as well as when is lymphadenopathy was first detected (T. at 8).  He also discussed the nature of his hearing loss (T. at 3) and how he felt that his cataracts are related to his radiation exposure (T. at 6).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations with respect to the Veteran's lymphadenopathy, bladder disorder and cataracts were obtained in September 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the claims file as well as the Veteran's own statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the VA examiner did not provide opinions as to whether there is a direct relationship between the Veteran's lymphadenopathy and bladder disorder and active duty.  However, the Board notes that such opinions were ultimately not required to adjudicate these claims, and the Federal Circuit has held that a VA medical opinion is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing from cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

As is discussed below, the Veteran has not does not argue that his asserted that his lymphadenopathy and bladder disorder had their onset in service or within one year of service discharge.  He asserts that these disorders are a result of his ionizing radiation exposure.  He has provided no competent evidence to support this assertion.  In the absence of any other evidence suggesting a direct relationship between these disorders and active duty, such opinions were not required.  In other words, insufficient evidence was presented to trigger the need for an opinion regarding the relationship between these disorders and his active service, to include radiation exposure.  

Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, it is noted that the Board remanded this appeal in May 2011 for further development.  The RO was instructed to attempt to acquire the Veteran's private treatment records, as well as to afford the Veteran VA examinations related to the claims on appeal.  The Board is satisfied there was substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO obtained the Veteran's VA outpatient treatment records, and provided VA examinations for all disorders on appeal.  

While the RO sent a letter to the Veteran in July 2011 requesting authorization to obtain his private treatment records, he did not respond to this request.  He also failed to appear for his scheduled VA audiological examination.  Nevertheless, the Board is satisfied that the RO has taken sufficient steps to fulfill the Remand requirements, even though such efforts were unavailing.  In making this determination, it should be emphasized that the Veteran has an obligation to cooperate in the development of his claims, and a failure to do so may adversely affect the final disposition.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a "one-way street").

It is again noted that an opinion regarding the relationship between the Veteran's bladder disorder and active duty was not provided, despite the Board's instruction that one be obtained.  However, such an opinion was not given, as the VA examiner failed to find a chronic bladder condition at all.  The Board recognizes the implicit inability to provide an opinion in such circumstances and, as the intent of the remand was met, there is substantial compliance with this directive.  Accordingly, the Board finds that the May 2011 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the criteria for service connection discussed above, service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2011).  In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Correspondence contained in the claims file from the National Personnel Records Center (NPRC) indicates that the Veteran's service records are unavailable, despite a diligent effort to locate them.  In such cases, there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it instead increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is seeking entitlement to service connection for a bladder disorder, lymphoma, and cataracts that he asserts are attributable to the ionizing radiation exposure he was exposed to while participating in Operation PLUMBBOB, a series of atomic detonation tests that was conducted at the Nevada Test Site from May to October 1957.  He is also seeking entitlement to service connection for bilateral hearing loss.

Service Connection based on Exposure to Ionizing Radiation

The Board first addresses the Veteran's claims based on radiation exposure.  Establishing service connection for a disorder as due to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).   First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

As was explained in its May 2011 decision, the Board recognizes the Veteran's participation in Operation PLUMBBOB, and that he is a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i).  However, entitlement to service connection is not warranted for the Veteran's bladder disorder, cataracts, or lymphadenopathy under this section.  The disorders that may be presumed related to participation in a radiation-risk activity (such as Operation PLUMBBOB) are restricted to cancers of 21 specific organs.  None of the Veteran's claimed disorders has been correlated to any kind of cancer whatsoever.  

Specifically, the Veteran's urinary symptomatology has been substantially characterized as gross hematuria (blood in the urine) beginning in December 2005, although he stated it first occurred approximately 18 months before then.  While these symptoms seem to have been persistent throughout the course of the appeal, there has been no indication that they have been related to any sort of cancer in the urinary tract or bladder.  In fact, although a lesion was noted in the Veteran's bladder, a cystoscopy performed in April 2006 was negative, according to a follow-up treatment note in March 2007.  A March 2006 private treatment note also noted no malignant cells in his urine.  At the VA examination in September 2011, the Veteran stated that he had another cystoscopy in 2008, which was also without abnormal findings.  Put another way, the totality of the evidence fails to support the finding that the Veteran has, or at any time during the appeal period, a chronic disability of the bladder let alone cancer of the bladder.


With respect to the Veteran's lymphadenopathy, the Board recognizes that he has characterized this disorder as a lymphoma, which is a disorder that is presumed related to radiation exposure under 38 C.F.R. § 3.309(d).  However, while some treating physicians considered the possibility of lymphoma, the evidence does not indicate that he has ever actually been diagnosed this disorder.  Notably, while a CT scan of the Veteran's abdomen in February 2006 revealed enlarged peritoneal lymphadenopathy, his treating physicians were unable to obtain a biopsy sample affected lymph node due to its inaccessibility.  No additional attempt to biopsy this lymph node has been made. Thus, even though a private physician indicated in March 2006 that the radiologic appearance and historical course was consistent with a "low-grade" lymphoma, this has never been confirmed.  Moreover, the Veteran stated to a VA examiner in September 2011 that a March 2007 bone marrow biopsy (which the private physicians suggest can serve as a secondary indicator) was also normal.  

Finally, although the Veteran asserts that his cataracts are related to his ionizing radiation exposure, cataracts are not a disorder for which service connection may be presumed related to a radiation-risk activity.  Therefore, in addition to the fact that neither lymphoma nor urinary cancer has been shown, service connection is not warranted for any of these claimed disorders on this basis.  

The evidence also does not indicate that the Veteran has a radiogenic disease that would warrant service connection under 38 C.F.R. § 3.311.  As is relevant here, the list of acknowledged radiogenic diseases includes urinary bladder cancer, lymphomas other than Hodgkin's disease, and posterior subcapsular cataracts.  However, as was noted above, the evidence does not indicate that the Veteran has a diagnosis of any sort of lymphoma, nor does it indicate that he has been diagnosed with bladder cancer or any chronic disability of the bladder.  Rather, he has exhibited symptoms of lymphadenopathy and hematuria without underlying diagnoses.  

With regard to the Veteran's cataracts, the evidence is clear that he underwent corrective cataract surgery in 2006.  However, as the associated treatment notes (from a private physician) were not part of the record, the specific nature of his cataracts was unknown.  Such a distinction is important because, although there are different types of cataracts, 38 C.F.R. § 3.311 only characterizes the subcapsular variety as a radiogenic disease.  See The MERCK Manual, Sec. 9, Ch. 104, pp. 911-12 (18 ed. 2006).  Despite the RO's diligent efforts to acquire these records, the Veteran has not responded to these requests for additional authorization.  The September 2011 VA ophthalmological emphasized that the Veteran's lenses had been replaced by that point, which prevented the examiner from determining the original nature of his cataracts.  Thus, to the extent he is claiming such, there is no competent evidence establishing that the Veteran cataracts were subcapsular.  

Therefore, none of these disorders are included as radiogenic diseases under 38 C.F.R. § 3.311.

Certainly, as 38 C.F.R. § 3.311(b)(4) points out, VA may consider service connection as a radiogenic disease any other disorder, even ones not listed in 38 C.F.R. § 3.311(b)(2)(i), if the Veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  However, such competent evidence that would suggest that lymphadenopathy and gross hematuria are, in and of themselves, radiogenic diseases has not been submitted.  Moreover, he has not asserted that his cataracts were of the posterior subcapsular variety.  As an additional note, a VA examiner in September 2011 stated that the Veteran's lifetime exposure (185 mrem) was not outside the limits of normal daily exposure for individuals who did not work in a radiation hazard zone.  

Therefore, even though the Board recognizes the Veteran's participation in Operation PLUMBBOB, characterizing him as a "radiation-exposed veteran," the claimed disorders are not among those presumed related to such exposure.  Moreover, the evidence of record does not indicate that any of the claimed disorders is a radiogenic disease.  As such, service connection is not warranted on this basis.  

Service Connection on a Direct Basis

Next, even though his primary assertion has been addressed above regarding his lymphadenopathy, bladder disorder and cataracts, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  His bilateral hearing loss claim may also be addressed here.  

As for his bilateral hearing loss claim, the only evidence of bilateral hearing loss in the record is a treatment note in September 2004, where he complained of decreasing hearing and planned to be fitted for hearing aids.  However, the mere claim of decreasing hearing is not sufficient to establish impaired hearing for purposes of 38 C.F.R. § 3.385.  Moreover, while he was afforded an opportunity to be examined by a VA audiologist in December 2011, he failed to report.

In cases where the Veteran fails to report for a VA examination, the Board must consider the claim on the remaining evidence of record.  See 38 C.F.R. § 3.655 (b) (2011).  Here, however, there are no audiometric test reports establishing a diagnosis of impaired hearing for VA purposes, and the presence of symptoms without an identified underlying condition does not constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran is simply no competent to make the determination that his decreased hearing rises to a level of hearing loss for VA purposes.  Such requires the audiometric testing that that has not been provided and, for that matter, the Veteran failed to appear for.  Without the presence of hearing loss being established, there is simply no basis to award service connection.  Opinions regarding onset and etiology are moot at this time.

As for the remaining issues, service connection is also not warranted under the basis of direct service connection.  First, there is no competent evidence indicating that any of these disorders were manifest during active duty service.  It is true that the Veteran's service treatment records are unavailable despite the RO's diligent efforts to obtain them.  However, none of these disorders are shown to have been diagnosed until many decades post-service.  The first indication of a bladder disorder was not until he sought treatment for some gross hematuria in December 2005, which he stated began approximately only 18 months before.  Moreover, there was no indication of lymphadenopathy until it was identified via CT scan in February 2006 and there were no complaints or treatment related to cataracts until February 2006. The Veteran does not argue the contrary.  

The Board emphasizes the multi-year gap between discharge from active duty service 1959 and the first recorded complaints related to these disorders, the earliest of which was not until approximately 45 years after separation.  In fact, the Veteran has not asserted that any of these disorders have persisted since active duty.  Therefore, a continuity of symptoms has not been shown for any of these disorders for decades following his release from active duty.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lymphadenopathy, bladder disorder and cataracts to active duty.  Significantly, none of the competent evidence of record indicates a relationship between these disorders and active duty, nor has any treating professional indicated such a relationship.  

Moreover, even though the Veteran underwent VA examinations in September 2011 to address these disorders, none of them raised the possibility of such a relationship.  Specifically, a VA ophthalmologist observed that his eye lenses had been replaced.  However, the ophthalmologist also observed that, according to the Veteran's medical history, his prior cataracts were "senile" in nature or, in other words, age related.  Given this fact, the ophthalmologist opined that these Veteran's cataracts were not related to active duty service.  

As for his VA genitourinary examination, the VA examiner did not even note a chronic condition. Specifically, the Veteran reported that there were no abnormal findings at his most recent private evaluation in 2008, and that his symptoms at that time were successfully treated with antibiotics.  Moreover, there were no bladder symptoms at the time of the examination and, in fact, the examiner did not believe that the Veteran ever had a chronic bladder disorder or renal condition.  At best, there were only signs of hematuria with an unclear etiology.  

Finally, while the VA examiner also reviewed the Veteran's medical history regarding his lymphadenopathy, nothing in the VA examiner's report suggested a link between this disorder and active duty.  Moreover, as was noted above, this examiner observed no definitive diagnosis of lymphoma.  

The Board has also considered the statements made by the Veteran relating his claimed disorders to his active service or to his radiation exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bladder disorder, lymphadenopathy or cataracts.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  

Recognition has been given to the Veteran's complaints that his hearing has declined, as well as his belief that such symptoms are related to active duty.  However, hearing loss for VA purposes is established through the use of audiometric testing rather than symptoms, which requires a medical professional to administer and interpret.  Importantly, the Veteran was provided an opportunity to take an audiometric examination, but failed to report for it.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's disorders are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a bladder disorder, diagnosed as gross hematuria, to include as due to exposure to ionizing radiation, is denied.

Service connection for cataracts, to include as due to exposure to ionizing radiation, is denied.

Service connection for lymphadenopathy, to include as due to exposure to ionizing radiation, is denied. 

Service connection for bilateral hearing loss is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


